Citation Nr: 0508846	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bronchitis 
and obstructive sleep apnea.  

In his September 2003 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge.  In June 
2004, the veteran withdrew his request for a hearing.

The issue of entitlement to service connection for bronchitis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal for service 
connection for sleep apnea.

2.  Obstructive sleep apnea was initially diagnosed in August 
2001, many years following service. 

3.  The competent and probative evidence does not relate the 
veteran's current obstructive sleep apnea to service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for obstructive sleep apnea in the April 2003 
rating decision, the September 2003 statement of the case 
(SOC), the August 2004 supplemental statement of the case 
(SSOC), and letters sent the veteran in October 2002 and 
January 2004. 

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2002 
and January 2004 letters, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the October 2002 letter to 
the veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all records of treatment 
identified by the veteran, and these have been obtained and 
associated with the claims file.  The RO has obtained records 
from the Social Security Administration which were added to 
the claims file in April 2004.  The veteran was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which he declined.  VA provided the veteran with an 
examination in February 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for obstructive sleep apnea.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished in the October 2002 letter 
to the veteran which preceded the RO's initial denial of the 
claim in April 2003.  

Factual Background

The service medical records appear to be complete.  There 
were no abnormalities related to the veteran's breathing 
noted on examination at entry in July 1951.  In November 
1951, the veteran was treated for an upper respiratory 
infection.  The veteran was hospitalized in January 1952 
following complaints of a cough for 10 days.  He was 
diagnosed with tracheobronchitis.  Treatment records show 
that he was treated and released to duty.  On examination at 
separation in June 1953, the lungs were noted as normal, and 
the veteran denied any breathing problems indicating that he 
was "in top shape perfect condition."

On VA general medical examination in January 1984, the nose 
and mouth were noted as normal, the lungs were clear and 
chest X-ray examination was noted as normal.  There were no 
complaints regarding the veteran's breathing.  

A November 1997 VA cardiology consultation noted that the 
veteran denied any history of cough, shortness of breath, or 
paroxysmal nocturnal dyspnea although he did have a history 
of gastroesophageal reflux disease.  On examination, his 
lungs were clear to auscultation bilaterally without wheezes, 
rales, or rhonchi.  

In March 2000, the veteran underwent a routine pulmonary 
consultation prior to elective renal vascular surgery.  He 
described some daily dyspnea, and indicated he gave up 
smoking spontaneously 10 years ago.  The assessment was mild 
to moderate airflow limitation secondary to past smoking.

In August 2001, the veteran underwent a sleep study which 
diagnosed sleep apnea.  In August 2002, the veteran filed 
claims for service connection for bronchitis and for a 
respiratory problem.  Current records of treatment were 
obtained showing diagnoses of chronic obstructive pulmonary 
disease (COPD), bronchitis and obstructive sleep apnea but 
not relating these diagnoses to active service.

VA examination in February 2004 showed that the veteran had a 
restricted defect on pulmonary function testing.  The veteran 
indicated that he had been exposed to mustard gas in service, 
and thereafter had bouts of bronchitis.  He also indicated 
that he worked with truck brakes and was therefore exposed to 
asbestos.  The examiner noted that recurrent bronchitis was 
consistent with a reactive airways condition that may develop 
after exposure to respiratory irritants; however, a history 
of smoking would also give an obstruction type defect and a 
diffusion defect on pulmonary function testing.  The examiner 
noted that a diffusion defect could also support a potential 
for interstitial lung disease.  An X-ray examination was not 
suggestive of asbestosis.  A CAT scan showed minimal 
atelectasis or infiltrate at the left lung base, small left 
pleural effusion and pleural thickening, coronary artery 
calcification and evidence of cardiac surgery.  The examiner 
noted that if there was no exposure to asbestos then the CAT 
scan findings were related to his previous cardiac surgery.

In an August 2004 statement, the veteran stated again the he 
felt his bronchitis was directly related to his episodes of 
bronchitis during service.  He wrote, "I was exposed to 
those gases during basic training for 3 days and spent 8 days 
in the hospital, which was not documented in my record."

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Service connection is not warranted for sleep apnea.  There 
is no competent evidence that obstructive sleep apnea existed 
during service.  The medical records confirm that the 
veteran's obstructive sleep apnea was first suspected in 2001 
and definitively diagnosed in August 2001, over 48 years 
following his discharge from service.  This is too remote to 
be causally linked to service and there is no competent 
evidence providing any link to service or to any incident of 
service.  38 C.F.R. § 3.303(d).  In this regard, the Board 
notes that the veteran's statements of history in the medical 
records, purporting to link his symptoms to service, are not 
competent evidence.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The competent medical evidence does not show that the 
veteran's obstructive sleep is related to service, but 
relates his breathing problems instead to his cardiac surgery 
and his long history of smoking.  The Board has considered 
the veteran's statements; however, this is not competent 
evidence to show that his obstructive sleep apnea was 
incurred in service or to link his current disability to any 
incident of service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2004).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2004).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no evidence to show that the veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of his obstructive sleep apnea.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for obstructive 
sleep apnea.  Here, the determinative issue involves medical 
causation or a medical diagnosis, and consequently competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

The veteran is claiming service connection for bronchitis in 
part as a result of his claimed exposure to mustard gas.  
Under the applicable regulation, exposure to mustard gas 
during service, together with the development of chronic 
bronchitis, is sufficient to establish service connection.  
38 C.F.R. § 3.316 (2004).  The Board realizes that the nature 
of chemical warfare testing was secret, so that development 
of evidence regarding exposure during testing is often 
difficult.  M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information about development of claims involving 
allegations of exposure to mustard gas during active service.  
It indicates that VA has lists of service department 
personnel who were subjected to chemical weapons testing; it 
also provides as a contact point the VA Central Office Rating 
Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  There is no 
documentation in the claims file that the RO used this 
resource to see if the veteran's name appeared on these 
lists.  This must be done, and any results positive, or 
negative, must be documented. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The RO should contact the VA Central 
Office Rating Procedures Staff point of 
contact as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 d and 
request a search of the list of 
participants in chemical weapons testing 
and training for the veteran's name.  
This request  may be made by telephone as 
noted in § 5.18 d.  The RO must ensure 
that the request and the response are 
properly documented in the veteran's 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


